The court sitting en banc has sought diligently in the record for evidence justifying a fair inference of guilt. This we have failed to find, regardless of some evidence introduced by the state which should have been excluded. To permit this verdict rendered to stand and this defendant to be punished would be wrong and unjust. Waiving a consideration of the various assignments of error, relative to rulings on the admission of evidence and refusal of written charges, the motion for a new trial should have been granted on the evidence.
Reversed and remanded.